           Case 2:15-cv-03406-ARL Document 86 Filed 10/15/18 Page 1 of 1 PageID #: 359
                                                         Z




                                  M OSER L AW F IRM , P.C.
STEVEN J. MOSER, ESQ.                       3 SCHOOL STREET, SUITE 207B                              TEL (516) 671.1150
smoser@moseremploymentlaw.com              GLEN COVE, NEW YORK 11542                                FAX (516) 882-5420


                                                             October 15, 2018

         Hon. Arlene R. Lindsay, USMJ
         United States District Court
         Eastern District of New York
         100 Federal Plaza
         Central Islip, New York 11722

         Re: Acosta-Lopez et al v. CNP, INC., et al., 15-cv-3406 (ARL)

         Dear Judge Lindsay:

                 I represent the Plaintiffs in the above reference matter. Today Gerard Fishberg, counsel
         for the Defendants, advised me that he is in possession of a check which will be mailed today.
         Therefore, Plaintiffs request that the motion conference scheduled for October 17, 2018 be
         adjourned sine die. We will withdraw the motion upon receipt of the check. .

                                                             Respectfully submitted,



                                                             Steven John Moser
